UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4090


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALFREDO DE JUSUS RAMIREZ, a/k/a Alfredo Dejesus Ramirez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:14-cr-00559-JMC-3)


Submitted:   September 29, 2016            Decided:   October 12, 2016


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW      OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina,     for Appellant.    Beth Drake, Acting
United States Attorney,      James Hunter May, Assistant United
States Attorney, Columbia,   South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In October 2014, a federal grand jury charged Alfredo de

Jusus Ramirez and three codefendants with, in relevant part,

conspiracy to distribute and possess with intent to distribute

500   grams    or    more     of    a     mixture      or    substance    containing

methamphetamine and 50 grams or more of actual methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2012).

Following a 2-day trial at which 13 witnesses testified, the

jury found Ramirez guilty of this offense.                      The district court

subsequently sentenced Ramirez to 292 months’ imprisonment, and

Ramirez timely appealed.

      The lone issue raised on appeal is Ramirez’s challenge to

the   district      court’s    order      denying      his    pretrial    motion   to

suppress evidence from a traffic stop that occurred in Tennessee

in February of 2013.          We conclude that, even assuming that the

motion to suppress should have been granted, the admission of

the challenged evidence was harmless given the strength of the

Government’s     case   against         Ramirez.       We    therefore    affirm   the

criminal judgment.

      In February 2013 — 18 months before the events underlying

this trial — Scott Baker, a Deputy Sheriff from the Rutherford

County (Tennessee) Sheriff’s Department, engaged Ramirez in a

traffic stop after observing Ramirez following a tractor trailer

too   closely.       Ramirez       sought       to   suppress   Baker’s    testimony

                                            2
regarding    this       stop,       the    $20,000      in     U.S.   currency     and   small

quantity of methamphetamine seized by Baker following his road-

side    search     of    Ramirez’s          truck,      and     Ramirez’s      statement    to

authorities following this seizure.                      As relevant to our inquiry,

Ramirez     sought       to    suppress         this    evidence       on    various     Fourth

Amendment grounds.

       Baker testified at length regarding the stop at the hearing

on the motion to suppress, at which the court also watched the

video   recording        of     the       traffic      stop.      The    court     ultimately

denied the motion to suppress and further ruled that Baker’s

testimony was admissible.

       On   appeal,      Ramirez          restates     his     contention      that    Baker’s

testimony     should         have    been    suppressed         because      the   underlying

traffic     stop     violated         the    Fourth       Amendment.           Specifically,

relying on United States v. Digiovanni, 650 F.3d 498 (4th Cir.

2011), Ramirez complains that the detention lasted longer than

necessary to effectuate the purpose of the stop.

       When reviewing a district court’s denial of a motion to

suppress, “we review factual findings for clear error and legal

determinations          de    novo,”       while     viewing     “the       evidence   in   the

light   most     favorable          to    the    Government.”           United     States   v.

Green, 599 F.3d 360, 375 (4th Cir. 2010).                             The district court’s

refusal to suppress evidence is also subject to harmless error

review.      See United States v. Blauvelt, 638 F.3d 281, 290-91

                                                 3
(4th Cir. 2011); United States v. Abu Ali, 528 F.3d 210, 231

(4th Cir. 2008).

     As such, we need not resolve Ramirez’s arguments regarding

the propriety of the district court’s ruling on the motion to

suppress because, even if we assume that the district court’s

ruling   is   erroneous    under   Digiovanni,    we   conclude   that   this

error is harmless.        Our review of the record persuades us that

Baker’s testimony as to the evidence flowing from the February

2013 stop was secondary to the other direct and circumstantial

evidence that the Government presented to establish Ramirez’s

guilt of the underlying charge.           Because the record convinces us

that any “rational fact finder would have found [Ramirez] guilty

absent the error[,]” United States v. Poole, 640 F.3d 114, 120

(4th Cir. 2011) (citing Chapman v. California, 386 U.S. 18, 24

(1967)), we reject Ramirez’s assignment of error.             We therefore

affirm the criminal judgment.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                      4